SHARP, Judge.
Kosek petitions this court for issuance of a writ of mandamus requiring the trial court of the Eighteenth Judicial Circuit, and specifically The Honorable Charles M. Harris, to rule on petitioner’s motion for rehearing of the court’s denial of his motion for post-Conviction relief. The motion for rehearing was filed on April 7, 1986, and has yet to be ruled on. We grant the writ.
Respondents take the position that a denial on September 16, 1986 of Kosek’s motion to render judgment, was also a denial of Kosek’s motion for rehearing. Kosek filed this additional motion on September 2, 1986 in an effort to get the court to rule on his motion for rehearing. However, the court’s denial only refers to Kosek’s motion to render judgment and it is not a final appealable order.
Accordingly, we grant Kosek’s petition for issuance of a writ of mandamus. We order and require that respondents rule upon petitioner’s motion for rehearing within twenty days of this ruling.
COBB and COWART, JJ., concur.